84077: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-34523: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84077


Short Caption:HINDS VS. MUELLER C/W 83412Court:Supreme Court


Consolidated:83412*, 84077Related Case(s):83412


Lower Court Case(s):Clark Co. - Eighth Judicial District - D571065Classification:Civil Appeal - Family Law - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantCristina A. HindsMarshal S. Willick
							(Willick Law Group)
						


RespondentCraig Allen MuellerMichael J. Mcavoyamaya
							(McAvoy Amaya & Revero, Attorneys)
						





Docket Entries


DateTypeDescriptionPending?Document


01/14/2022Filing FeeFiling Fee Due.  (SC)


01/14/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day (SEALED)  (SC)


01/14/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days.  (SC)22-01518




01/21/2022Filing FeeFiling Fee Paid. $250.00 from Willick Law Group.  Check no. 33731. (SC)


01/21/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).22-02230




01/28/2022Order/ProceduralFiled Order. The motion to remove the appeal in Docket No. 83412 from the fast track is granted. Appellant shall have 45 days from the date of this order to file and serve an opening brief that complies with NRAP 28(a) and NRAP 32. Appellant need not file a new appendix or supplemental request for transcripts unless deemed necessary. Because the appeal in Docket No. 84077 has been referred to this court's settlement program, Mueller's request to consolidate these appeals is denied without prejudice. Nos. 83412/84077. (SC)22-03003




01/31/2022Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant:14 days transcript request form; 120 days opening brief. (SC)22-03106




02/03/2022MotionFiled Respondent's Motion to Consolidate Related Appeals. (Consolidate with 83412) (SC)22-03626




02/09/2022MotionFiled Appellant's Non-Opposition to Motion to Consolidate With Related Appeal and Request for Briefing Schedule. (SC)22-04467




02/10/2022Transcript RequestFiled Certificate of No Transcript Request. (SC)22-04534




02/10/2022Docketing StatementFiled Docketing Statement - Civil Appeals. (SC)22-04578




02/16/2022Order/ProceduralFiled Order Consolidating Appeals.  These appeals shall be consolidated for all appellate purposes. Appellant shall have until March 14, 2022, to file and serve a combined opening brief that addresses all issues.  Nos. 83412/84077.  (SC)22-05178




02/24/2022Order/ProceduralFiled Order Amending Briefing Schedule.  These appeals shall proceed on a parallel briefing schedule.  Each appellant shall have until March 14, 2022, to file and serve an opening brief.  fn1[Appellant in 83412 has filed an appendix in that appeal.  If deemed necessary, within the same time period, appellant may file a supplemental appendix.  Within the same time period, appellant in 84077 shall file an appendix containing any necessary documents not already included in the appendix filed in 83412.]  Nos. 83412/84077.  (SC)22-06094




03/14/2022BriefFiled Appellant's Opening Brief (84077). Nos. 83412/84077 (SC)22-08075




03/14/2022AppendixFiled Supplemental Appendix - Volume IX (84077). Nos. 83412/84077(SC)22-08078




03/14/2022BriefFiled Appellant's Opening Brief. (83412) Nos. 83412/84077. (SC)22-08087




03/14/2022AppendixFiled Appellant's Supplemental Appendix. (83412) Nos. 83412/84077. (REJECTED PER NOTICE ISSUED ON 3/15/22) (SC)


03/14/2022AppendixFiled Appellant's Certificate of Service Hearing Videos. (83412) Nos. 83412/84077. (SC)22-08092




03/15/2022Notice/OutgoingIssued Notice of Rejection of Deficient Appendix. Corrected appendix due: 5 days. (SC)22-08116




03/15/2022AppendixFiled Appellant's Supplemental Appendix. (83412) Nos. 83412/84077. (SC)22-08220




04/04/2022BriefFiled Respondent's Answering Brief. (83412) Nos. 83412/84077. (SC)22-10421




04/12/2022BriefFiled Respondent's Answering Brief (84077). Nos. 83412/84077 (REJECTED PER NOTICE ISSUED 4/12/22) (SC)


04/12/2022Notice/OutgoingIssued Notice of Rejection of Filed Document (Answering Brief - 84077). Nos. 83412/84077 (SC)22-11566




04/12/2022BriefFiled Respondent's Answering Brief (84077). Nos. 83412/84077 (SC)22-11588




05/04/2022BriefFiled Appellant's Reply Brief (83412) Nos. 83412/84077. (SC)22-14163




05/05/2022BriefFiled Respondent's Reply Brief. (84077) Nos. 83412/84077 (SC)22-14446




05/06/2022Case Status UpdateBriefing Completed/To Screening. Nos. 83412/84077 (SC)


09/15/2022Order/DispositionalFiled Order Affirming in Part, Reversing in Part and Remanding.  "ORDER the judgment of the district court AFFIRMED IN PART AND REVERSED IN PART AND REMAND this matter to the district court for proceedings consistent with this order."   fn7[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  Nos. 83412/84077.  (SC)22-28925




09/19/2022MotionFiled Respondent's Motion to Publish as an Opinion the Order Affirming in Part, Reversing in Part and Remanding Filed September 15, 2022.  Nos. 83412/84077. (SC)Y22-29269




10/03/2022Filing FeeFiling Fee Paid. $150.00 from Michael McAvoyAmaya.  E-Payment Ref. no. 22100339379971. Nos. 83412/84077. (SC)


10/03/2022Post-Judgment PetitionFiled Appellant's Petition for Rehearing. Nos. 83412/84077. (SC)22-31186




11/03/2022Post-Judgment OrderFiled Order Granting Rehearing. Having Considered the petition for rehearing, we have determined that rehearing of this matter is warranted. Accordingly, we grant the petition for rehearing. An amended order will be issued forthwith. Nos. 83412/84077 (SC)22-34515




11/03/2022Order/DispositionalFiled Order Affirming in Part, Reversing in Part and Remanding. "ORDER the judgment of the district court AFFIRMED IN PART AND REVERSED IN PART AND REMAND this matter to the district court for proceedings consistent with this order." fn7 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/EC/MG. Nos. 83412/84077 (SC)22-34523





Combined Case View